In a medical malpractice action, the defendants appeal from an order of the Supreme Court, Nassau County (Burstein, J.), dated May 13, 1985, which granted the plaintiffs’ motion to vacate their default, to restore the case to the Trial Calendar, and for leave to amend their complaint.
Ordered that the order is affirmed, without costs or disbursements, on condition that the plaintiffs’ attorney personally pays each defendant $750 (for a total of $1,500) within 20 days after service upon him of a copy of this decision and order, with notice of entry; and it is further,
Ordered that in the event the condition is not complied with, then the order is reversed, with costs, and the plaintiffs’ motion is denied (see, Roeder v Allstate Ins. Co., 115 AD2d 469; Pirnak v Savino, 96 AD2d 857). Niehoff, J. P., Rubin, Lawrence and Sullivan, JJ., concur.